Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
. Charles M. Cassell, III seeks to appeal the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint pursuant to 28 U.S.C. §§ 1915(g), 1915A(a), (b)(1) (2012). Although we conclude that Cassell did not have three qualifying previous “strikes” as necessary to justify dismissal' under 28 U.S.C. § 1915(g), as the district court found, we nonetheless affirm for the reasons given by the district court for dismissal under § 1915A(a), (b). Cassell v. Dawkins, No. 5:14-cv-00089-FDW, 2014 WL 2711847 (W.D.N.C. June'16, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.